1
2
3
4
5
6
7
8
9
10                          UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial                  CASE NO. 8:19-cv-01998 MWF (KS)
13
     Protection, et al.,
14                                                 STIPULATED FINAL
                                                   JUDGMENT AND ORDER AS TO
15            Plaintiffs,
                                                   RELIEF DEFENDANT JUDY DAI
16       v.
17
     Consumer Advocacy Center Inc., d/b/a
18                                                 Court: Hon. Michael W. Fitzgerald
     Premier Student Loan Center, et al.,
                                                   Courtroom 5A
19
              Defendants.
20
21        STIPULATED FINAL JUDGMENT AND ORDER AS TO RELIEF
                         DEFENDANT JUDY DAI
22
23         Plaintiffs the Bureau of Consumer Financial Protection (Bureau), the
24   State of Minnesota, the State of North Carolina, and the People of the State of
25   California (collectively, Plaintiffs) commenced this civil action on October 21,
26   2019, filed an amended complaint on February 24, 2020, and a second amended
27   complaint (Second Amended Complaint) on April 20, 2021, to obtain
28
                                               1
                              STIPULATED FINAL JUDGMENT AND ORDER
1    permanent injunctive relief, damages, rescission or reformation of contracts,
2    refunds of moneys paid, restitution, disgorgement or compensation for unjust
3    enrichment, civil money penalties, and other monetary and equitable relief
4    from: (1) Defendants Consumer Advocacy Center Inc., d/b/a Premier Student
5    Loan Center; True Count Staffing Inc., d/b/a SL Account Management; Prime
6    Consulting LLC, d/b/a Financial Preparation Services; TAS 2019 LLC, d/b/a
7    Trusted Account Services; Horizon Consultants LLC; First Priority LLC, d/b/a
8    Priority Account Management; Albert Kim; Kaine Wen in his individual
9    capacity and as trustee of the Kaine Wen 2017 Trust; and Tuong Nguyen; and
10   (2) Relief Defendants Infinite Management Corp., f/k/a Infinite Management
11   Solutions Inc.; Hold the Door, Corp.; TN Accounting Inc.; Mice and Men LLC;
12   Sarah Kim; 1st Generation Holdings, LLC; Anan Enterprise, Inc.; and Judy Dai
13   in her individual capacity and as trustee of the Judy Dai 2017 Trust.
14         The Second Amended Complaint alleges violations of sections 1031(a)
15   and 1036(a) of the Consumer Financial Protection Act of 2010 (CFPA), 12
16   U.S.C. §§ 5531(a), 5536(a); the Telemarketing and Consumer Fraud and Abuse
17   Prevention Act (TCFAPA), 15 U.S.C. § 6102(c)(2), based on alleged violations
18   of the Telemarketing Sales Rule (TSR), 16 C.F.R. pt. 310; the Minnesota
19   Prevention of Consumer Fraud Act (MNPCFA), Minn. Stat. §§ 325F.68-.694;
20   the Minnesota Uniform Deceptive Trade Practices Act (MNUDTPA), Minn.
21   Stat. §§ 325D.43-.48; the North Carolina Debt Adjusting Act (NCDAA), N.C.
22   Gen. Stat. § 14-423 et seq.; the North Carolina Telephonic Seller Registration
23   Act (NCTSRA), N.C. Gen. Stat. § 66-260 et seq.; the North Carolina Unfair and
24   Deceptive Practices Act (NCUDPA), N.C. Gen. Stat. § 75-1.1; and the
25   California Unfair Competition Law (CAUCL), Cal. Bus. & Prof. Code § 17200
26   et seq. in connection with the above-named defendants’ marketing and sale of
27   debt-relief services. The Second Amended Complaint also includes claims for
28
                                             2
                           STIPULATED FINAL JUDGMENT AND ORDER
1    avoidance of fraudulent transfers under the Federal Debt Collection Procedures
2    Act, 28 U.S.C. §§ 3001-3308, and the California Uniform Voidable
3    Transactions Act, Cal Civ. Code §§ 3439-3439.14.
4           The Plaintiffs and Relief Defendant Judy Dai (Settling Relief Defendant)
5    agree to entry of this Stipulated Final Judgment and Order (Order), without
6    adjudication of any issue of fact or law, to settle and resolve any claims
7    Plaintiffs might bring against Settling Relief Defendant either: (1) under the
8    CFPA, TCFAPA, TSR, MNPCFA, MNUDTPA, NCDAA, NCTSRA,
9    NCUDPA, and CAUCL related to the student loan debt relief operation
10   described in the Second Amended Complaint; or (2) based on the transfers
11   alleged at Paragraphs 220- 223, 227, 246, and 250 of the Second Amended
12   Complaint.
13   THEREFORE, IT IS ORDERED:
14                                       FINDINGS
15          1.     This Court has jurisdiction over the parties and the subject matter
16   of this action.
17          2.     Settling Relief Defendant neither admits nor denies the allegations
18   in the Second Amended Complaint, except as specifically stated herein. For
19   purposes of this Order, Settling Relief Defendant admits the facts necessary to
20   establish the Court’s jurisdiction over Settling Relief Defendant and the subject
21   matter of this action.
22          3.     Settling Relief Defendant waives all rights to seek judicial review
23   or otherwise challenge or contest the validity of this Order and any claim she
24   may have under the Equal Access to Justice Act, 28 U.S.C § 2412, concerning
25   the prosecution of this action to the date of this Order. Each Party agrees to bear
26   its own costs and expenses, including, without limitation, attorneys’ fees.
27          4.     Entry of this Order is in the public interest.
28
                                               3
                              STIPULATED FINAL JUDGMENT AND ORDER
1                                     DEFINITIONS
2    The following definitions apply to this Order:
3          5.     “Affected Consumers” includes any consumer who paid
4    Defendants or their officers, agents, servants, employees, or attorneys for any
5    Debt-Relief Service from November 2, 2015, to October 23, 2019.
6          6.     “Assets” means any legal or equitable interest in, right to, or claim
7    to any real, personal, or intellectual property owned or controlled by, or held, in
8    whole or in part for the benefit of, or subject to access by any Defendant or
9    Relief Defendant, wherever located, whether in the United States or abroad.
10   This includes, but is not limited to, chattel, goods, instruments, equipment,
11   fixtures, general intangibles, effects, leaseholds, contracts, mail or other
12   deliverables, shares of stock, commodities, futures, inventory, checks, notes,
13   accounts, credits, receivables (as those terms are defined in the Uniform
14   Commercial Code), funds, cash, and trusts.
15         7.     “Bureau” means the Bureau of Consumer Financial Protection.
16         8.     “Defendants” means Corporate Defendants and Individual
17   Defendants, individually, collectively, or in any combination, and each of them
18   by whatever names each might be known;
19                a.     “Corporate Defendants” means Consumer Advocacy Center
20                Inc., True Count Staffing Inc., Prime Consulting LLC, TAS 2019
21                LLC, Horizon Consultants LLC, and First Priority LLC,
22                collectively, or in any combination, and their successors and
23                assigns, and each of them by any other names by which they might
24                be known, including South Coast Financial Center, Direct Account
25                Services, Financial Loan Advisors, Account Preparation Services,
26                Administrative Financial, Tangible Savings Solutions, Coastal
27                Shores Financial Group, First Choice Financial Centre (a/k/a First
28
                                              4
                            STIPULATED FINAL JUDGMENT AND ORDER
1    Choice Financial Center), Administrative Account Services,
2    Primary Account Solutions, Prime Document Services, Financial
3    Accounting Center, Doc Management Solutions, ALW Loans,
4    Administrative Accounting Center, Best Choice Financial Center,
5    First Document Services, Global Direct Accounting Solutions,
6    Keystone Document Center, Pacific Palm Financial Group, Pacific
7    Shores Advisory, Sequoia Account Management, Signature Loan
8    Solutions, Yellowstone Account Services, ClearStudentLoanDebt,
9    Clear Student Loan Debt, Trusted Account Services, Premier
10   Student Loan Center, and Priority Account Management;
11   b.    “Individual Defendants” means Albert Kim, a/k/a Albert
12   King; Kaine Wen, a/k/a Wenting Kaine Dai, Wen-Ting Dai, Wen
13   Ting Dai, Kaine Dai, and Kaine Wen Dai, in his individual
14   capacity and as trustee of the Kaine Wen 2017 Trust; and Tuong
15   Nguyen, a/k/a Tom Nelson, collectively, or in any combination,
16   and each of them by any other names by which they might be
17   known;
18   c.    “Receivership Defendants” means True Count Staffing Inc.,
19   Prime Consulting LLC, TAS 2019 LLC, Horizon Consultants
20   LLC, and First Priority LLC, collectively, or in any combination,
21   and their successors and assigns;
22   d.    “Relief Defendants” means:
23        i.      Infinite Management Corp., f/k/a Infinite
24        Management Solutions Inc.; Hold the Door, Corp.; TN
25        Accounting Inc.; Mice and Men LLC; 1st Generation
26        Holdings, LLC; and Anan Enterprise, Inc., collectively, or in
27        any combination, and their successors and assigns, and each
28
                                5
               STIPULATED FINAL JUDGMENT AND ORDER
1                       of them by any other names by which they might be known;
2                       and
3                       ii.        Sarah Kim and Judy Dai, in her individual capacity
4                       and as trustee of the Judy Dai 2017 Trust, and any other
5                       names by which each of them might be known.
6          9.     “Debt-Relief Service” means any program or service represented,
7    directly or by implication, to renegotiate, settle, or in any way alter the terms of
8    payment or other terms of the debt between a consumer and one or more
9    unsecured creditors or debt collectors, including but not limited to, a reduction
10   in the balance, interest rate, or fees owed by a consumer to an unsecured
11   creditor or debt collector.
12         10.    “Effective Date” means the date on which this Order is entered by
13   the Court.
14         11.    “Enforcement Director” means the Assistant Director of the Office
15   of Enforcement for the Bureau of Consumer Financial Protection, or his or her
16   delegate.
17         12.     “Light Street Asset” means the investment in the Light Street
18   Argon, L.P Series A2 A/O fund that Settling Relief Defendant currently holds
19   in an investment account, account number ending in 50 2X, in the name of the
20   Judy Dai 2017 Trust at UBS Financial Services Inc.
21         13.    “Person” means an individual, partnership, company, corporation,
22   association (incorporated or unincorporated), trust, estate, cooperative
23   organization, or other entity.
24         14.    “Plaintiffs” means the Bureau of Consumer Financial Protection,
25   the State of Minnesota, the State of North Carolina, and the People of the State
26   of California, collectively, or in any combination.
27
28
                                                6
                              STIPULATED FINAL JUDGMENT AND ORDER
1          15.     “Related Consumer Action” means a private action by or on behalf
2    of one or more consumers or an enforcement action by another governmental
3    agency brought against Settling Relief Defendant based on substantially the
4    same facts as described in the Second Amended Complaint.
5          16.     “Settling Relief Defendant” means Relief Defendant Judy Dai in
6    her individual capacity and as trustee of the Judy Dai 2017 Trust, and any other
7    names by which she may be known.
8                               MONETARY PROVISIONS
9                                              I
10                                  Order to Pay Redress
11   It is FURTHER ORDERED that:
12         17.     A judgment for monetary relief is entered in favor of Plaintiffs and
13   against Settling Relief Defendant as follows:
14               a. Settling Relief Defendant shall be liable to the Bureau and the
15                  People of the State of California for:
16                 i. the liquidation value of the Light Street Asset up to but not
17                    exceeding $3,000,000;
18                 ii. if the liquidation value of the Light Street Asset is less than
19                    $3,000,000, Settling Relief Defendant will be additionally
20                    liable for the difference between the liquidation value of the
21                    Light Street Asset and $3,000,000, up to but not exceeding
22                    $500,000; and
23               b. Settling Relief Defendant shall be liable to all Plaintiffs for
24                  $88,381.80.
25         18.     In satisfaction of the judgment as ordered in Paragraph 17, Settling
26   Relief Defendant:
27               a. must, within ten days of the Effective Date, pay to the Bureau, by
28
                                               7
                             STIPULATED FINAL JUDGMENT AND ORDER
1                    wire transfer to the Bureau or the Bureau’s agent, and according
2                    to the Bureau’s wiring instructions, $88,381.80; and
3                b. hereby grants to the Bureau all rights and claims that Settling
4                    Relief Defendant has to $3,000,000 worth of the Light Street
5                    Asset as set forth in Paragraphs 17 and 20, and shall forfeit any
6                    rights to this asset.
7          19.       Within five business days of entry of this Order, Settling Relief
8    Defendant must instruct UBS Financial Services Inc. to liquidate the Light
9    Street Asset in accordance with the applicable investment terms and to the
10   extent that notice to liquidate the Light Street Asset has not already been
11   provided in a manner consistent with Paragraph VII.A of the Preliminary
12   Injunction issued on November 15, 2019 (ECF No. 103).
13         20.       Within ten business days of liquidation of the Light Street Asset
14   and of receipt of a copy of this Order by any means, including but not limited to
15   via facsimile or email, UBS Financial Services Inc. shall transfer to the Bureau
16   or its designated agent the entire proceeds of the Light Street Asset liquidation,
17   up to but not exceeding $3,000,000. If UBS Financial Services Inc. transfers
18   less than $3,000,000 to the Bureau under this Section, Settling Relief Defendant
19   must transfer to the Bureau the difference between the amount UBS Financial
20   Services Inc. transferred and $3,000,000, up to but not exceeding $500,000.
21   Settling Relief Defendant must make this transfer to the Bureau within five
22   business days of UBS Financial Services Inc. transferring the proceeds of the
23   Light Street Asset liquidation to the Bureau. UBS Financial Services Inc. and
24   Settling Relief Defendant shall make all transfers required by this Paragraph to
25   the Bureau or the Bureau’s designated agent according to the Bureau’s wiring
26   instructions.
27
28
                                                8
                              STIPULATED FINAL JUDGMENT AND ORDER
1          21.    Settling Relief Defendant shall be wholly responsible for all taxes,
2    fees, and costs associated with liquidation of the Light Street Asset.
3          22.    Any funds received by the Bureau in satisfaction of this judgment
4    will be deposited into a fund or funds administered by the Bureau or to the
5    Bureau’s agent according to applicable statutes and regulations to be used for
6    redress for Affected Consumers, including but not limited to refund of moneys,
7    restitution, damages or other monetary relief, and for any attendant expenses for
8    the administration of any such redress.
9          23.    If the Bureau determines, in its sole discretion, that providing
10   redress to consumers is wholly or partially impracticable or if funds remain
11   after the administration of redress is completed, the Bureau will deposit any
12   remaining funds in the U.S. Treasury as disgorgement. Settling Relief
13   Defendant will have no right to challenge the Bureau’s choice of remedies
14   under this Section, and will have no right to contest the manner of distribution
15   chosen by the Bureau.
16         24.    Payment of redress to any Affected Consumer under this Order
17   may not be conditioned on that Affected Consumer waiving any right.
18                                             II
19                           Additional Monetary Provisions
20   It is FURTHER ORDERED that:
21         25.    In the event of any default on Settling Relief Defendant’s
22   obligations to make payment under this Order, interest, computed under 28
23   U.S.C. § 1961, as amended, will accrue on any outstanding amounts not paid
24   from the date of default to the date of payment, and will immediately become
25   due and payable.
26         26.    Settling Relief Defendant relinquishes all dominion, control, and
27   title to the funds and all other Assets transferred or paid under this Order to the
28
                                               9
                             STIPULATED FINAL JUDGMENT AND ORDER
1    fullest extent permitted by law and no part of the funds or other Assets may be
2    returned to Settling Relief Defendant.
3            27.   The facts alleged against Settling Relief Defendant in the Second
4    Amended Complaint will be taken as true and given collateral estoppel effect,
5    without further proof, in any proceeding based on the entry of the Order, or in
6    any subsequent civil litigation by or on behalf of the Plaintiffs, including in a
7    proceeding to enforce their rights to any payment or monetary judgment under
8    this Order, such as a non-dischargeability complaint in any bankruptcy case.
9            28.   The facts alleged in the Second Amended Complaint establish all
10   elements necessary to sustain an action by the Plaintiffs under section
11   523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such
12   purposes this Order will have collateral estoppel effect against Settling Relief
13   Defendant, even in her capacity as a debtor-in-possession.
14           29.   Under 31 U.S.C. § 7701, Settling Relief Defendant, unless she has
15   already done so, must furnish to Plaintiffs any taxpayer-identification numbers
16   associated with her, which may be used for purposes of collecting and reporting
17   on any delinquent amount arising out of this Order.
18           30.   Within thirty days of the entry of a final judgment, order, or
19   settlement in a Related Consumer Action, Settling Relief Defendant must notify
20   the Enforcement Director of the final judgment, order, or settlement in writing.
21   That notification must indicate the amount of redress, if any, that the Settling
22   Relief Defendant paid or is required to pay to consumers and describe the
23   consumers or classes of consumers to whom that redress has been or will be
24   paid.
25
26
27
28
                                              10
                            STIPULATED FINAL JUDGMENT AND ORDER
1                                            III
2                                 Lifting of Asset Freeze
3    It is FURTHER ORDERED that:
4          31.    The freeze on the Assets listed in Paragraphs 17-20 is modified to
5    permit the payments and other transfers of Assets identified in Section I of this
6    Order. Upon completion of all payments and other obligations identified in
7    Section I of this Order, the freeze of the Assets listed at Paragraphs 17-20 and
8    of the Assets held in the Judy Dai 2017 Trust account ending in 50 2X at UBS
9    Financial Services Inc. pursuant to the Preliminary Injunction entered on
10   November 15, 2019 (ECF No. 103), shall be dissolved.
11                           COMPLIANCE PROVISIONS
12                                           IV
13                               Reporting Requirements
14   It is FURTHER ORDERED that:
15         32.    Within seven days of the Effective Date, Settling Relief Defendant
16   must designate at least one telephone number and email, physical, and postal
17   address as points of contact, which Plaintiffs may use to communicate with her.
18         33.    For five years from the Effective Date or until such time as a final
19   judgment is entered as to Defendant Kaine Wen, whichever is longer, Settling
20   Relief Defendant must report any change in the information required to be
21   submitted under Paragraph 32 at least 30 days before the change or as soon as
22   practicable after learning about the change, whichever is sooner.
23         34.    Until such time as a final judgment is entered as to Defendant
24   Kaine Wen and he has fully complied with all monetary provisions of such
25   judgment, Settling Relief Defendant must report, within seven days of the end
26   of each quarter, any Asset that Defendant Wen transfers to or provides for
27   Settling Relief Defendant’s benefit, directly or indirectly, if the aggregate value
28
                                             11
                            STIPULATED FINAL JUDGMENT AND ORDER
1    of such transfers exceeds $500 for that quarter, including:
2                a. a detailed description of the nature of the asset transferred;
3                b. the value or estimated value of the asset transferred, including all
4                   applicable measures of its value (e.g., currency denomination and
5                   amount, appraisal, acquisition value, estimate in dollars); and
6                c. a description of how the asset was transferred, including
7                   identifying the names of all individuals, the financial institution
8                   and accounts, and all other identifying information associated
9                   with each transfer.
10                                             V
11                                     Recordkeeping
12   It is FURTHER ORDERED that:
13         35.     Settling Relief Defendant must create and maintain, for at least 5
14   years from the Effective Date or until such time as a final judgment is entered
15   as to Defendant Kaine Wen, whichever is longer, the following records:
16               a. All documents and records necessary to demonstrate full
17                  compliance with each provision of this Order, including all
18                  submissions to the Bureau; and
19               b. All documents and records pertaining to any transfer Settling
20                  Relief Defendant must report under Paragraph 34 of this Order.
21         Settling Relief Defendant must make these documents available to any
22   Plaintiff upon the Plaintiff’s request.
23                                             VI
24                                          Notices
25   It is FURTHER ORDERED that:
26         36.     Unless otherwise directed in writing by the Bureau, Settling Relief
27   Defendant must provide all submissions, requests, communications, or other
28
                                               12
                             STIPULATED FINAL JUDGMENT AND ORDER
1    documents relating to this Order in writing, with the subject line, “CFPB, et al.,
2    v. CAC, et al., Case No. 8:19-cv-01998-MWF-KS” and send them by overnight
3    courier or first-class mail to the below address and contemporaneously by email
4    to Enforcement_Compliance@cfpb.gov:
5                 Assistant Director for Enforcement
6                 Bureau of Consumer Financial Protection
7                 ATTENTION: Office of Enforcement
8                 1700 G Street N.W.
9                 Washington, D.C. 20552
10         37.    Unless otherwise directed by a representative of the State of
11   Minnesota in writing, all submissions to the State of Minnesota pursuant to this
12   Order must be sent by overnight courier or first-class mail to the below address
13   and contemporaneously by email to evan.romanoff@ag.state.mn.us:
14                Evan Romanoff, Assistant Attorney General
15                Office of the Minnesota Attorney General
16                445 Minnesota Street, Suite 1200
17                St. Paul, Minnesota 55101
18         38.    Unless otherwise directed by a representative of the State of North
19   Carolina in writing, all submissions to the State of North Carolina pursuant to
20   this Order must be sent by overnight courier or first-class mail to the below
21   address and contemporaneously by email to lweaver@ncdoj.gov:
22                M. Lynne Weaver, Special Deputy Attorney General
23                North Carolina Department of Justice
24                114 W. Edenton Street
25                Raleigh, North Carolina 27603
26         39.    Unless otherwise directed by the State of California in writing, all
27   submissions to the State of California pursuant to this Order must be sent by
28
                                             13
                            STIPULATED FINAL JUDGMENT AND ORDER
1    overnight courier or first-class mail to the below address and
2    contemporaneously by email to christina.tusan@lacity.org:
3                 Christina Tusan
4                 Supervising Deputy City Attorney
5                 Los Angeles City Attorney’s Office
6                 200 N. Main Street, 5th Floor
7                 Los Angeles, CA 90012
8                                            VII
9                              Cooperation with Plaintiffs
10   It is FURTHER ORDERED that:
11         40.    Settling Relief Defendant must cooperate fully with Plaintiffs in
12   this matter and in any investigation or litigation related to or associated with the
13   conduct described in the Second Amended Complaint. Settling Relief
14   Defendant must provide truthful and complete information, evidence, and
15   testimony. Settling Relief Defendant must appear for interviews, discovery,
16   hearings, trials, and any other proceedings that any Plaintiff may reasonably
17   request upon ten days written notice, or other reasonable notice, at such places
18   and times as Plaintiff may designate, without the service of compulsory process.
19         41.    Settling Relief Defendant must cooperate fully to help Plaintiffs
20   determine the identity, location, and contact information of any Defendant and
21   any Person who might have contact information for any Defendant, and the
22   identity and location of Assets of any Defendant. Settling Relief Defendant
23   must provide such information in her or her agents’ possession or control within
24   fourteen days of receiving a written request from any Plaintiff.
25
26
27
28
                                              14
                            STIPULATED FINAL JUDGMENT AND ORDER
1                                           VIII
2                                Compliance Monitoring
3    It is FURTHER ORDERED that, to monitor Settling Relief Defendant’s
4    compliance with this Order:
5          42.   Within fourteen days of receipt of a written request from any
6    Plaintiff, Settling Relief Defendant must submit the requested information,
7    which must be made under penalty of perjury; provide sworn testimony; or
8    produce documents.
9          43.   For purposes of this Section, Plaintiffs may communicate directly
10   with Settling Relief Defendant, unless the Settling Relief Defendant retains
11   counsel related to these communications.
12                                           IX
13                               Retention of Jurisdiction
14   It is FURTHER ORDERED that:
15         44.   The Court will retain jurisdiction of this matter for the purpose of
16   enforcing this Order.
17
18   It is SO ORDERED, this 15th day of June, 2021.
19
20                                          _________________________________
21                                          MICHAEL W. FITZGERALD
22                                          United States District Judge
23
24
25
26
27
28
                                             15
                             STIPULATED FINAL JUDGMENT AND ORDER
